DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/8/2022, which amended claims 10 and 13. Claims 1, 2, 4-11, and 13-22 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (US PGPub 2006/0031801, McIntyre hereinafter) in view of Wang et al. (US Patent No. 8,671,381, Wang hereinafter) in view of Okamura et al. (JP08-186064, English translation included with the 3/31/2021 Office Action).
Regarding claim 10, McIntyre discloses a method comprising:
receiving dimensions of a usable patterning area of a substrate to be processed by an exposure apparatus (Figs. 1, 3-9, Table 1, paras. [0023], [0024]-[0025], [0031], [0042]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the usable field of the wafer is input into the computer to calculate the optimized wafer and the data set is provided to a stepper);
receiving dimensions of different patterns available for patterning onto the substrate (Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the chip and chiplet dimensions for different chip types are input into the computer to calculate the optimized wafer map); and
determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user. The arrangements of the chips and chiplets are non-overlapping in the wafer map layout). 
McIntyre does not appear to explicitly describe selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate, wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof. 
Wang discloses determining a plurality of different combinations of one or more patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization), and 
selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, EDA software outputs a candidate list with entries from three lists from the optimization routine to select results from the candidate list either automatically or by a user. The results can be used to increase the number of dies fabricated on the wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the method of as taught by McIntyre since including selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48).
McIntyre in view of Wang does not appear to explicitly describe wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof. 
Okamura discloses wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0026], [0031]-[0034], the wafer 100 is arranged with first chips 21 and second chips 31 to improve wafer utilization efficiency as compared with a semiconductor wafer 200. The arrangement of the chips is selected to prevent damage of the chips when dicing the chips along dicing region 12, which extends from a part of one outer peripheral edge to the opposite outer peripheral edge the substrate in both the X and Y directions (see Figs. 1 and 4), and along dicing regions 32 and 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof as taught by Okamura in the method as taught by McIntyre in view of Wang since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]).
Regarding claim 11, McIntyre in view of Wang and Okamura discloses wherein the substrate utilization criterion comprises an optimization function based on the dimensions of the usable patterning area and the dimensions of the different patterns (McIntyre, Figs. 1, 3-9, Table 1, paras. [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the wafer map calculation optimizes the layout of the chips and chiplets by using the usable field of the wafer and the chip and chiplet dimensions).

Claims 13, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bleeker et al. (US PGPub 2006/0221320, Bleeker hereinafter) in view of McIntyre et al. (US PGPub 2006/0031801, McIntyre hereinafter) in view of Wang et al. (US Patent No. 8,671,381, Wang hereinafter) in view of Okamura et al. (JP08-186064, English translation included with the previous Office Action).
Regarding claim 13, Bleeker discloses an exposure apparatus (Figs. 1-2) comprising:
a substrate holder configured to hold a substrate having a usable patterning area (Figs. 1-2, substrate 114, 214 is held by object table 106, 206);
a patterning device configured to provide radiation modulated according to a desired pattern (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns);
a projection system configured to project the modulated radiation onto a desired location on the usable patterning area of the substrate, wherein the patterning device and the projection system are configured to project different patterns onto the substrate (Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103], projection system 108, 208 projects the patterned radiation onto the portions of the substrate. The system controls the individually controllable elements of the patterning device 104, 204 to pattern the beam such that different desired patterns are projected through projection system 108, 208 onto the wafer);
a processor system (Fig. 5, para. [0093], the control system generates control signals for the patterning device 104, 204) configured to process a plurality of substrates by performance, for each of the plurality of substrates, a determination of a combination of one or more patterns, selected from the different patterns, that are to be applied onto the respective substrate (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate), and the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates). Bleeker does not appear to explicitly describe determination of a plurality of different combinations of one or more patterns and using a substrate utilization criterion.
However, McIntyre discloses a processing system configured to process a plurality of substrates by performance, for each of the plurality of substrates, a determination of a plurality of different combinations of one or more patterns, selected from the different patterns, using a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a determination of a plurality of different combinations of one or more patterns selected from the different patterns, using a utilization criterion as taught by McIntyre in the exposure apparatus with the processing system as taught by Bleeker since including the processing system configured to perform a determination of a plurality of different combinations of one or more patterns selected from the different patterns, using a utilization criterion is commonly used to allow automatic arrangement of chips and chiplet patterns on a wafer to maximize yield (McIntyre, paras. [0018]-[0020], [0023], [0028], [0029], [0031], [0043]).
Bleeker as modified by McIntyre does not appear to explicitly describe a selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate, wherein the determination and/or selection is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof.
Wang discloses determination of a plurality of different combinations of one or more patterns, selected from the different patterns using a substrate utilization criterion (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization. The area utilization is computed for different die shapes in the die optimization process), and 
selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, EDA software outputs a candidate list with entries from three lists from the optimization routine to select results from the candidate list either automatically or by a user. The results can be used to increase the number of dies fabricated on the wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the exposure apparatus with the processing system as taught by Bleeker as modified by McIntyre since including selection of a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48).
Bleeker as modified by McIntyre in view of Wang does not appear to explicitly describe wherein the determination and/or selection is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof.
Okamura discloses wherein the determination and/or selection is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0026], [0031]-[0034], the wafer 100 is arranged with first chips 21 and second chips 31 to improve wafer utilization efficiency as compared with a semiconductor wafer 200. The arrangement of the chips is selected to prevent damage of the chips when dicing the chips along dicing region 12, which extends from a part of one outer peripheral edge to the opposite outer peripheral edge the substrate in both the X and Y directions (see Figs. 1 and 4), and along dicing regions 32 and 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determination and/or selection is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof as taught by Okamura in the exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang since including wherein the determination and/or selection is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]).
Regarding claim 14, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the processing system is further configured to perform, for each of the plurality of substrates, control of the exposure apparatus to expose each of the substrates with the respective subset of the one or more combinations of one or more patterns as selected for the respective substrate (Bleeker, Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates, and Wang, Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, the optimization can be used to increase the number of dies fabricated on the wafer).
Regarding claim 15, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the substrate utilization criterion comprises an optimization function based on dimensions of the usable patterning area and dimensions of the different patterns (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0031], [0043]-[0045], [0050]-[0057], [0059]-[0063], [0068]-[0074], the wafer map calculation optimizes the layout of the chips and chiplets by using the usable field of the wafer and the chip and chiplet dimensions).
Regarding claim 17, Bleeker as modified by McIntyre in view of Wang and Okamura discloses wherein the different patterns have different dimensions (McIntyre, Fig. 5-9, paras. [0023], [0024], [0031], [0043]-[0045], [0050]-[0057], [0058]-[0063], [0068]-[0074], differing chip and chiplet sizes are present in the optimized layout map).
Regarding claim 18, Bleeker as modified by McIntyre in view of Wang and Okumura discloses wherein the combination of the one or more patterns fits onto the usable patterning area in a non-overlapping manner (McIntyre, Figs. 1, 3-9, Table 1, paras. [0023], [0024], [0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map such that the arrangement of the chips and chiplets are non-overlapping in the wafer map layout).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 15, and further in view of Chien et al. (US PGPub 2012/0046775, Chien hereinafter).
Regarding claim 16, Bleeker as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the optimization function comprises a weighted combination of the substrate utilization criterion and the manufacturing parameter. 
Chien discloses wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter (Figs. 1-8, paras. [0005]-[0006], [0022]-[0030], [0046]-[0050], the chip layout is designed to improve efficiency and wafer exposure effectiveness and includes using the overall wafer effectiveness, OWE, and the mask field utilization, MFU, and calculating an index of the mask-field-utilization weighted overall wafer effectiveness as the product of the OWE and MFU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter as taught by Chien in the exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang and Okamura since including wherein the optimization function comprises a weighted combination of a substrate utilization criterion and a manufacturing parameter is commonly used to enhance wafer exposure effectiveness and efficiency by designing the chip layout and allowing the chip designers to visualize the impact of design variables (Chien, paras. [0003]-[0007], [0046]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 13, and further in view of Sandstrom (US Patent No. 6,813,058).
Regarding claim 19, Bleeker as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the plurality of substrates form a lot of substrates. 
However, Sandstrom discloses a plurality of substrates form a lot of substrates (col. 2, lines 1-6, lines 48-67, col. 7, lines 47-67, col. 8, lines 1-18, unique codes are provided to pattern wafers in a lot). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of substrates form a lot of substrates as taught by Sandstrom in the direct write exposure apparatus as taught by Bleeker as modified by McIntyre in view of Wang and Okamura since including wherein the plurality of substrates form a lot of substrates is commonly used to mass produce semiconductor devices with high throughput while allowing identification and tracking of the lots, wafers, and chips during production to improve quality (Sandstrom, col. 1, lines 36-55, lines 65-67, col. 2, lines 1-7). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 10, and further in view of Bleeker. 
Regarding claim 20, although McIntyre in view of Wang and Okamura discloses performing the method according claim 10 (see claim 10 rejection above) and determining a further, different combination of one or more patterns that are to be applied onto a subsequent substrate of the plurality of substrates using the substrate utilization criterion (McIntyre, Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs updated calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user. The arrangements of the chips and chiplets are non-overlapping in the wafer map layout), McIntyre in view of Wang and Okamura does not appear to explicitly describe a method of operating a direct write exposure apparatus configured to process a plurality of substrates, the method comprising: controlling the direct write exposure apparatus to expose the substrate with the combination of one or more patterns as determined; determining a further, different, combination of one or more patterns that are to be applied onto a subsequent substrate of the plurality of substrates; and controlling the direct write exposure apparatus to expose the subsequent substrate with the further combination of one or more patterns as determined.
Bleeker discloses a method of operating a direct write exposure apparatus configured to process a plurality of substrates (Figs. 1-5, paras. [0049], [0062]-[0065], [0093]-[0095], [0098], [0101]-[0103]), the method comprising: 
controlling the direct write exposure apparatus to expose the substrate with the combination of one or more patterns as determined (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate));
determining a further, different, combination of one or more patterns that are to be applied onto a subsequent substrate of the plurality of substrates (Figs. 1-5, paras. [0049], [0051]-[0054], [0057], [0062]-[0065], [0093]-[0095], [0097], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the beam such that different desired patterns are projected through projection system 108, 208 onto the wafers); and
controlling the direct write exposure apparatus to expose the subsequent substrate with the further combination of one or more patterns as determined (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a method of operating a direct write exposure apparatus configured to process a plurality of substrates, the method comprising: controlling the direct write exposure apparatus to expose the substrate with the combination of one or more patterns as determined; determining a further, different, combination of one or more patterns that are to be applied onto a subsequent substrate of the plurality of substrates; controlling the direct write exposure apparatus to expose the subsequent substrate with the further combination of one or more patterns as determined as taught by Bleeker with the method using the substrate utilization criterion as taught by McIntyre in view of Wang and Okamura since including a method of operating a direct write exposure apparatus configured to process a plurality of substrates, the method comprising: performing the method; controlling the direct write exposure apparatus to expose the substrate with the combination of one or more patterns as determined; determining a further, different, combination of one or more patterns that are to be applied onto a subsequent substrate of the plurality of substrates using the substrate utilization criterion; and controlling the direct write exposure apparatus to expose the subsequent substrate with the further combination of one or more patterns as determined is commonly used to allow quick control of exposure patterns while reducing costs of the lithography apparatus (Bleeker, abstract, paras. [0005], [0012], [0013], [0095]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bleeker as modified by McIntyre in view of Wang and Okamura as applied to claim 13, and further in view of Ken (US PGPub 2012/0088329).
Regarding claim 21, Bleeker as modified by as modified by McIntyre in view of Wang and Okamura does not appear to explicitly describe wherein the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot; and cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot. 
Ken discloses the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a first multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-1 including a lithography step forming multiple IC designs); and
cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a second multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-2 including a lithography step forming multiple IC designs. The patterns exposed in second process step-2 form different device components and are different patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included causing the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot, and causing the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot as taught by Ken as controlled by the processing system in the exposure apparatus as taught by Bleeker as modified by as modified by McIntyre in view of Wang and Okamura since including wherein the processing system is configured to: cause the exposure apparatus to apply a first combination of one or more patterns from the subset on a first substrate of the plurality of substrates of a lot; and cause the exposure apparatus to apply a second different combination of one or more patterns from the subset on a second, subsequent, substrate of the plurality of substrates of the same lot is commonly used to reduce prototyping design cycle time, lower production costs, and reduce manufacturing cycle-time by allowing more flexible semiconductor manufacturing (Ken, paras. [0003], [0005], [0009], [0013], and [0026]).


Allowable Subject Matter
Claims 1, 2, 4-9, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a direct write exposure apparatus comprising a processing system configured to at least: select a first set of patterns from a collection of different patterns; determine a first combination of one or more patterns, from the first set of patterns, that are to be applied on a first substrate of the plurality of substrates of a lot; select a second set of patterns from the collection of different patterns; determine a second combination of one or more patterns, different from the first combination of one or more patterns from the second set of patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates of the same lot; and output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein the first and/or second combination has two or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record. 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Klosner (US Patent No. 6,238,852) discloses a direct write exposure apparatus configured to process a plurality of substrate (Fig. 1), the apparatus comprising: a patterning system configured to project different patterns onto the substrate (Figs. 1-3, col. 7, lines 14-61, col. 8, lines 1-9, a radiation beam 2 is incident upon DMD 3, which produces two sub-beams with different patterns of “on” and “c-on” illumination); a processing system (Fig. 1, col. 7, lines 51-61, control subsystem CS 7 controls the DMD settings and scanning motions of stage 6) configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates of a lot (Figs. 1-3, col. 7, lines 14-61, the DMD is controlled by the control subsystem CS 7 to produce an “on” pixel pattern to image substrate 5); and determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates (Figs. 1-3, col. 7, lines 14-61, the control subsystem CS 7 also controls the DMD to produce the “c-on” pixel pattern, which is complementary to the “on” pixel pattern, to image substrate 5-c). Klosner does not describe wherein the first combination of one or more patterns are to be applied to a first substrate of the plurality of substrates of a lot and the second combination of one or more patterns are to be applied on a second, subsequent substrate of the plurality of substrates of the same lot, the processor configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein the first and/or second combination has two or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination.
Bleeker et al. (US PGPub 2006/0221320, Bleeker hereinafter) discloses a direct write exposure apparatus configured to process a plurality of substrate (Figs. 1-2), the apparatus comprising: a substrate holder configured to hold a substrate having a usable patterning area (Figs. 1-2, substrate 114, 214 is held by object table 106, 206); a patterning system configured to project different patterns onto the substrate (Figs. 1-2, paras. [0049], [0062]-[0065], [0093], patterning device 104, 204 is composed of an array of individually controllable elements that can produce different patterns); a processing system (Fig. 5, para. [0093], the control system generates control signals for the patterning device 104, 204) configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system controls the individually controllable elements of the patterning device 104, 204 to pattern the wafer with the desired patterns in different pattern areas (i.e. non-identical devices are formed on a single substrate)); and determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent, substrate of the plurality of substrates (Figs. 1-5, paras. [0093]-[0095], [0098], [0101]-[0103], the system provides variations of device designs to be used by the individually controllable elements of the patterning device 104, 204 to pattern a test run prior to full production or to optimize the pattern for substrates). Bleeker does not describe wherein the first combination of one or more patterns are to be applied to a first substrate of the plurality of substrates of a lot and the second combination of one or more patterns are to be applied on a second, subsequent substrate of the plurality of substrates of the same lot, wherein the first and/or second combination has two or more patterns. Bleeker further fails to disclose or render obvious the processing system configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein the first and/or second combination has two or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination. 
Ken (US PGPub 2012/0088329) discloses a processing system configured to at least: determine a first combination of one or more patterns, selected from the different patterns, that are to be applied on a first substrate of the plurality of substrates of a lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a first multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-1 including a lithography step forming multiple IC designs); and determine a second combination of one or more patterns, different from the first combination of one or more patterns, that are to be applied on a second, subsequent substrate of the plurality of substrate of the same lot (Figs. 1-4, 6, 7, abstract, paras. [0009], [0013], [0027]-[0032], a second multi-product (MP) wafer of multiple MP wafers in a wafer lot is processed with a second process step-2 including a lithography step forming multiple IC designs. The patterns exposed in second process step-2 form different device components and are different patterns), wherein the first and/or second combination has two or more patterns (Figs. 1-4, abstract, paras. [0009], [0013], [0027]-[0032], the MP wafers include multiple chips with various IC designs with different combinations of device components). However, Ken does not describe or suggest the processing system configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns, wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns, and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination.
Sago (JP 09-199377, English translation included with 3/31/2021 Office Action) discloses wherein a first pattern of the two or more patterns has a different area than a second pattern of the two or more patterns (Figs. 1-9, paras. [0012]-[0013], [0024], a wafer 1 includes chips 2 and chips 7, chips 7 being smaller than the chips 2. Additionally, in Fig. 8, the wafer 1 includes chips of three different sizes), and wherein the first combination has a different spatial arrangement of its one or more patterns than the one or more patterns of the second combination (Figs. 1-9, paras. [0011]-[0013], [0024], [0025], the wafer is prepared having different arrangements of chips 2 and chips 7 or chips 2, 3, and 7 to produce different products within a lot), but Sago does not teach or render obvious a processing system configured to output information to the patterning system to enable a modulating device to modulate individual elements of the modulating device to produce the first combination of one or more patterns and the second combination of one or more patterns.


Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-11 that McIntyre as modified by Wang in view of Okamura fail to suggest “a method comprising: receiving dimensions of a usable patterning area of a substrate to be processed by an exposure apparatus; receiving dimensions of different patterns available for patterning onto the substrate; determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combinations of one or more patterns uses a substrate utilization criterion; and selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate, wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof,” as recited in claim 10, and similarly, Bleeker as modified by McIntyre in view of Wang and Okamura fail to suggest the language of claim 13. Applicant alleges that each of the references individually fail to describe the limitations of the claim. Applicant further argues that Okamura does not teach or describe a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof. The examiner respectfully disagrees.
Applicant argues on page 9 that McIntyre provides no apparent teaching or suggestion of “a substrate utilization criterion and a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof.” The Examiner respectfully disagrees. McIntyre was relied upon to describe at least determining a plurality of different combinations of one or more patterns, selected from the different patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner, wherein the determining the combination of one or more patterns uses a substrate utilization criterion (Figs. 1, 3-9, Table 1, paras. [0014], [0015], [0023], [0024], [0026], [0029]-[0031], [0043]-[0045], [0049]-[0057], [0059]-[0063], [0068]-[0074], the computer performs calculations, which are based on the usable field of the wafer as well as the chip and chiplet areas, to generate a wafer map layout of the chips and chiplets for a particular wafer to optimize yield based on the user inputs. Chips A, C, and D and test chips TS include usable fields, while edge fields 126 include chiplets 130 when a full chip cannot be arranged on the wafer without touching the wafer edge exclusion region, such that the computer determines different patterns for the chips and chiplets to arrange on the wafer on the basis of field parameters entered by the user. The arrangements of the chips and chiplets are non-overlapping in the wafer map layout). Applicant’s arguments on this point have been fully considered, but they are not persuasive. 
Applicant argues on pages 9-10 that Wang provides no apparent teaching or suggestion of “a substrate utilization criterion and a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof.” The Examiner respectfully disagrees. Wang was relied upon as disclosing determining a plurality of different combinations of one or more patterns, each of the combinations of one or more patterns fitting onto the usable patterning area in a non-overlapping manner (Figs. 1A-B, 3, 4B, 5, 6, 7, 8, 10, col. 3, lines 17-67, col. 5, lines 6-67, col. 6, lines 54-67, col. 7, lines 1-39, col. 8, lines 15-60, the wafer includes dies 140, and the EDA software computes evaluates different die shapes across the target area of the wafer to determine the die size optimization), and selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate (Figs. 1-6, 9, 10, col. 3, lines 13-67, col. 5, lines 1-56, col. 7, lines 40-67, col 8, lines 1-60, col. 9, lines 32-39, lines 48-67, col. 10, lines 1-67, col. 11, lines 1-11, EDA software outputs a candidate list with entries from three lists from the optimization routine to select results from the candidate list either automatically or by a user. The results can be used to increase the number of dies fabricated on the wafer). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate as taught by Wang in the method of as taught by McIntyre since including selecting a subset of one or more combinations from the plurality of determined combinations for application onto the substrate is commonly used to provide automated optimization of the number of die fabricated on a wafer during layout planning to improve throughput and to reduce costs (Wang, col. 1, lines 23-26, col. 3, lines 17-48). Applicant’s arguments on this point have been fully considered, but they are not persuasive. 
Applicant argues on pages 10-11 that Okamura does not describe or suggest “a substrate utilization criterion and a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof” because the cut of Okamura’s wafer is to separate a central portion from the peripheral potion which is allegedly not “along a line, from an outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof.” The Examiner respectfully disagrees. Okamura discloses wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof (Figs. 1-5, paras. [0004], [0008]-[0019], [0023]-[0026], [0031]-[0034], the wafer 100 is arranged with first chips 21 and second chips 31 to improve wafer utilization efficiency as compared with a semiconductor wafer 200. The arrangement of the chips is selected to prevent damage of the chips when dicing the chips along dicing region 12, which extends from a part of one outer peripheral edge to the opposite outer peripheral edge the substrate in both the X and Y directions (see Figs. 1 and 4), and along dicing regions 32 and 32). The limitation “wherein determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof” includes the language “or a part thereof.” The broadest reasonable interpretation includes a part of the line from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate, which is disclosed by Okamura at least in Figs. 1, 3, and 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof as taught by Okamura in the method as taught by McIntyre in view of Wang since including wherein the determining and/or selecting is based on at least a manufacturing parameter representing a desired production of the one or more patterns relative to an available production of the one or more patterns, representing a substrate defect location, and/or representing a feasibility of physically separating the one or more patterns as produced on the substrate with a first cut of the substrate, along a line, from one outer peripheral edge part to an opposite outer peripheral edge part of the substrate or a part thereof is commonly used to permit easy dicing of semiconductor chips arranged with an improved utilization efficiency while preventing chip damage (Okamura, paras. [0005]-[0011], [0033]). One of ordinary skill in the art would have looked to the teachings of Okamura to provide a further improvement in arrangement of the die while preventing damage to the chips in the method as taught by McIntyre in view of Wang. Thus, the combination of McIntyre in view of Wang and Okamura together render obvious the language of claim 10, and for similar reasons, Bleeker as modified by McIntyre in view of Wang and Okamura render obvious the language of claim 13. Applicant’s arguments on this point have been fully considered, but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882